OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, for the reasons stated in the dissenting opinion of Justice Samuel J. Silverman (103 AD2d 695, 697), except we conclude that there remains no issue of fact relating to the meaning and effect of the stipulation and, therefore, the petition should be dismissed.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order reversed, with costs, and petition dismissed in a memorandum.